Opinion of the Cowrt by


Tompkins, Judge.

Garland obtained judgment in the circuit court against Ott, on a note made by him to one Sanford, and by Sanford assigned to Garland, the appellee. Ott pleaded that the note was made without consideration. After judgment he moved for a new trial.
Elias T. Langham, a witness produced by the defendant Ott, testified that the note was given in consideration of a lot of ground in St. Louis county, to be conveyed by said *29Langham to the defendant; that the deed had never been made to the defendant; the witness stated that he had said lot to Wm. T. Sanford, same above mentioned, and purchased it again; that the note was made payable to Sanford to secure one Brent in a sum of money which he owed to said Brent; that these circumstances were known to Sanford when he' received the note, and that the indorsement to Garland was to enable him to collect the money.
. A parol agreem’t for of kndi constitutes^, sideration, in I&w,for a note purchase mo-SpuTc^or in P0S3e3' land, and a deed has not been refused.
The witness stated that there was nothing in writing betwixt him and the defendant relative to the conveyance of the said land by witness; but that the defendant was in possession of the land, and had been making improvements on it, and that he was ready to make a deed to the defendant; but that none had been either tendered or demanded.
The evidence in the cause seems to me to be sufficient to prove a valuable consideration. If, indeed, the defendant have reason to believe that, although he is in possession of the land, and Langham is ready to make a deed, yet that the title of Langham is not secure, his remedy is in a court of chancery, where such matters are properly cognizable. But as there has been a possession taken by him, and for some time held, and as it is proved that although no tender of a deed has been made, yet he has not demanded one, and remains m possession, this court cannot say that there is not a sufficient consideration for the execution of such note.
The judgment of the circuit court is therefore affirmed.